


EXHIBIT 10.1

 

ADDENDUM to the

ADVISORY SERVICES AGREEMENT

 

SIBLING ENTERTAINMENT GROUP, INC.

with

Moneta Capital Advisors

 

 

 

ADDENDUM DATE:

 

As of May 8, 2005

 

ORIGINAL AGREEMENT

DATE:

 

As of November 4, 2005

 

COMPANY:

Sibling Entertainment Group, Inc.

511 West 25th Street

New York, NY 10001

 

CONSULTANT:

 

Moneta Capital Advisors

23 Mechanic Street

Red Bank, New Jersey 07701

 

 

RECITALS

 

The following are the specific terms and conditions of the relationship of
Company and Consultant with respect to the matters set forth herein.

 

This Addendum is pursuant to an Advisory Services Agreement between Sibling
Entertainment Group, Inc. with Moneta Capital Advisors, Inc. dated November 4,
2005.

 

This to be read in conjunction with and, other than as specifically set forth
herein, subject to the terms and conditions of the Master Consulting Agreement
and the Advisory Services Agreement between the party entered into as of the
date hereof.

 

 

TERMS AND CONDITIONS

 

 

1. INCORPORATION OF RECITALS/ INTEGRATION.

 

 

1.1.

The recitals set forth above are incorporated unto this Agreement as if they
were set forth in full in the body of this Agreement.

 

 

1.2.

This Agreement constitutes a single integrated written agreement, when read with
the Master Consulting Agreement and the between the parties as described below,
expresses the entire agreement and understanding between the Parties concerning
the subject matter hereof and supersedes and replaces all prior negotiations or
proposed agreements, written or oral with respect to the content and application
of this Advisory Services Agreement.

 

 

Page 6 of 8

 


--------------------------------------------------------------------------------

 

 

2. TERM:

 

 

2.1.

The Company hereby engages the Consultant to furnish the advisory and consulting
services specified herein, and the Consultant hereby accepts such engagement and
agrees to provide such services, on the terms and conditions herein set forth,
for the 12 month period commencing as of November 1, 2005 (the “Consulting
Period”).

 

 

2.2.

Notwithstanding the foregoing, the Consulting Period may be terminated by the
Company as provided in the Master Agreement.

 

3. SERVICES:

 

 

3.1.

Consultant shall perform the services specified in this Paragraph subject to the
terms of this Agreement, the Master Agreement and the Advisory Service Agreement
such other rules and policies as Company may from time to time direct, so long
as same do not increase the obligations of Consultant hereunder.

 

3.2.

In addition to all the previous services previously agreed to between the
Consultant and the Company as specified under the Master Agreement and the
Advisory Service Agreement, the Consultant will provide additional
introductions, strategic advice and recommendation as may be necessary for the
merger or the acquisition of the Company by Sona Development Corp. (the
“Additional Services”).

 

3.3.

Notwithstanding anything herein to the contrary the Company acknowledges that
Consultant proposes to initially act solely as a finder and advisor. In all
events, Consultant is not a broker-dealer, shall not operate as a broker or
dealer, is not holding itself out as a broker or dealer and is not engaged in
the business of buying or selling securities or otherwise required to register
with the National Association of Securities Dealers.

 

4. CONSULTANT’S COMPENSATION:  In full consideration for all Additional Services
to be rendered by Consultant to Company, Company agrees to pay and Consultant
agrees to accept:

 

4.1.

Warrant. Upon execution hereof, Company shall deliver to Consultant a five (5)
year warrant in the form attached as Exhibit A hereto (the “Warrant”), to
purchase an aggregate of up to Five Million (5,000,000) shares of the Company’s
common stock, $0.001 par value per share (the “Common Stock”) at an exercise
price equal to $0.275 per share.

 

4.2.

Held in Trust: These Warrants shall be held in trust and shall be issued as
compensation for services rendered contingent upon the successful completion of
a merger between the Company and Sona Development Corp. (the “Merger”) for
reference purposes between the Company and the original holder of this Warrant,
and if for any reason such Merger is not completed on or before August 31, 2006,
then all such Warrants issued or held in trust shall be returned to the Company
and cancelled on the books of the Company. Upon final issuance by the Company,
such Warrants may be exercised at any time and from time to time from and after
the date thereof and through and including 5:00 p.m. Eastern Standard Time on
August 31, 2011 (the “Expiration Date”), and subject to the following terms and
conditions:

 

Page 7 of 9

 


--------------------------------------------------------------------------------

 

 

 

4.3.

Piggyback Registration Rights. All such shares, including the shares underlying
the Warrant, shall have demand “piggyback” registration rights as provided in
the Registration Rights Agreement dated of even date herewith, a form of which
is attached hereto as Exhibit B (the “Registration Rights Agreement”)

 

4.4.

Restricted Securities. Consultant acknowledges and accepts that the Stock and
the Warrant (and the shares of Common Stock issuable upon exercise of the
Warrant) are characterized as “restricted securities” under the federal
securities laws inasmuch as it is being acquired from the Company in a
transaction not involving a public offering, and that under such laws and
applicable regulations such securities may be resold without registration under
the Act, only in certain limited circumstances. In this connection, the Investor
represents that it is familiar with SEC Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Act.

 

4.5.

Legends. It is understood that the certificates evidencing the Stock and the
Warrants (and the Common Stock issuable upon conversion and exercise thereof,
respectively) may bear one or all of the following legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AS SET FORTH IN THIS CERTIFICATE. THE SECURITIES
REPRESENTED HEREBY MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN OPINION OF
COUNSEL, REASONABLY ACCEPTABLE TO COUNSEL FOR THE COMPANY, TO THE EFFECT THAT
THE PROPOSED SALE, TRANSFER, OR DISPOSITION MAY BE EFFECTUATED WITHOUT
REGISTRATION UNDER THE ACT.”

5. Prior Agreement. Other than as specifically set forth or modified herein, the
Master Consulting Agreement and the Advisory Services Agreement shall control
the relationship of the parties and they remain bound by the terms thereof,
including without limitation the general terms, confidentiality, non-compete and
indemnity provisions.

 

IN WITNESS HEREOF, the parties have signed this agreement as of the day and year
first set forth above.

 

 

Sibling Entertainment Group, Inc.

 

By  /s/ Mitchell Maxwell                    

Mitchell Maxwell, President

 

Moneta Capital Advisors, Inc.

 

By  /s/ Tom Gallo                                           

 

 

 

 

 

Page 8 of 8

 

 

--------------------------------------------------------------------------------

 